Citation Nr: 1748449	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-26 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for the service-connected right hip replacement disability.

2. Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1990 to January 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, February 2012, and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The RO originally granted service connection for the right hip replacement disability in a March 2010 rating decision, in which it awarded a temporary 100 percent rating, effective February 1, 2010 through December 1, 2010, with a 30 percent disability rating taking effect thereafter.  In November 2010, the Veteran requested that he be awarded a permanent 100 percent rating for his disability.

In the February 2012 rating decision, the RO increased the disability rating awarded for the right hip replacement disability to 50 percent, effective December 1, 2010.  The Veteran expressed disagreement with this rating in January 2013 and perfected this appeal. 

In July 2013, the RO awarded a temporary evaluation of 100 percent for the service-connected right hip replacement disability, effective April 9, 2013 until June 1, 2013.  The Veteran expressed disagreement with this rating in September 2013, as the award was for less than three months.  The Board notes that in a September 2015 rating decision, the RO extended the evaluation of 100 percent for the right hip replacement disability from June 1, 2013 to June 1, 2014, representing a grant of a 100 percent rating for the full year following hip surgery, as is required under Diagnostic Code 5054.  The RO issued a Statement of the Case, and the Veteran filed a VA Form 9 perfecting an appeal as to the issue of entitlement to an extension of the 100 percent rating.  The question as to whether a 100 percent rating may be assigned after June 1, 2014 is part and parcel of the Veteran's longstanding increased rating claim, and such will be discussed in a common discussion below.   

With respect to the TDIU claim, the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In a May 2017 statement, the Veteran's representative raised the issue in conjunction with the increased rating claim for the right hip replacement disability.  The Board accordingly finds that this issue is presently before it pursuant to Rice, and must be considered in adjudication of this appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From December 1, 2010 to the present, the Veteran's right hip replacement has been manifested by markedly severe residuals of weakness, pain, or limitation of motion.


CONCLUSION OF LAW

From December 1, 2010 to the present, the criteria for a 70 percent disability rating for a right hip replacement have been met (excluding periods where total ratings are already assigned). 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5054 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Entitlement to an Increased Rating for a Right Hip Replacement Disability

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability will be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With regards to hip replacements (prosthesis), replacement of the hip with prosthesis warrants a 100 percent rating for a one-year period following implantation of the prosthesis.  Thereafter, a minimum rating of 30 percent is warranted.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A 90 percent rating is warranted following implantation with painful motion or weakness such as to require the use of crutches. 38 C.F.R. § 4.71, Diagnostic Code 5054.

Initially, the Board notes that the Veteran underwent hip replacement surgery on October 22, 2009.  By a rating decision dated in March 2010, the RO granted service connection for a right hip replacement, assigning a temporary 100 percent disability rating effective February 1, 2010 (the first day of the month following discharge from active service) until December 1, 2010, which was 13 months after his hip replacement. 38 C.F.R. § 4.71, Diagnostic Code 5054.  An evaluation of 30 percent was assigned effective December 1, 2010.  In November 2010, the Veteran requested a permanent 100 percent rating and, in a February 2012 rating decision, the RO increased the rating to 50 percent effective December 1, 2010.  In January 2013, the Veteran disagreed with this decision and perfected an appeal with regard to this issue.  

On April 9, 2013, the Veteran underwent a revision of the previous right hip replacement.  In a July 2013 rating decision, he was assigned a temporary total rating under 38 C.F.R. § 4.30 from April 9, 2013 to June 1, 2013.  A 50 percent disability rating was assigned from June 1, 2013 onward.  In a September 2015 rating decision, the RO extended the temporary 100 disability rating from April 9, 2013 to June 1, 2014, based upon prosthetic replacement of the head of the femur, as the operation report indicated femoral head extraction.  

The diagnostic criteria addressing hip replacements clearly establish that a 100 percent rating is for application for one year following implantation of the prosthesis.  Following that year, the disability is to be rated based on residual symptomatology.  In this connection, the Veteran was properly awarded a 100 percent rating through December 1, 2010 (13 months following his October 2009 surgery), and from April 9, 2013 to June 1, 2014 (13 months following his April 2013 surgery) under Diagnostic Code 5054.  To the extent the Veteran believes these 100 percent rating should be extended for either period, such is not permissible under Diagnostic Code 5054.  The Board has considered whether the provisions of 38 C.F.R. § 4.30 would apply, but notes that even if they could, the evidence does not indicate that the October 2009 surgery necessitated convalescence beyond the one year post-surgery period ending December 1, 2010, or that the April 2013 surgery necessitated convalescence beyond the one year post-surgery period ending June 1, 2014.  

For all times pertinent other than these periods of total 100 percent ratings, dating from December 1, 2010 to the present, the Board finds that the evidence of record demonstrates that the Veteran's hip disability manifested in symptoms that most closely approximate the criteria warranting an increased 70 percent rating.  


Indeed, in February 2011, the Veteran was afforded a VA examination for his right hip replacement surgery.  He reported symptoms including weakness, stiffness, heat, painful motion, decreased range of motion, fatigability, lack of endurance, and clicking.  He was unable to bend at the hip, sit or stand for prolonged periods of time, or lay on his right side.  The examiner noted tenderness, but no ankylosis, and he exhibited painful motion.  

A January 2013 private treatment record indicated that the Veteran experienced chronic right hip pain and weakness, as well as a chronic limp.  Furthermore, the April 9, 2013 preoperative report noted a "severe" preoperative limp, as a result of the failed right hip replacement.  On that day, the Veteran underwent a revision of the previous right hip replacement.  

In October 2015, the Veteran underwent a VA examination for his right hip replacement disability.  He stated that he was unable to walk long distances or lay on his side.  He reported flare-ups that felt like a tightness, as well as daily weakness, which occasionally caused him to fall.  He stated that he was unable to perform physical labor and could only work at a desk.  However, he could not sit for prolonged periods of time.  He also experienced difficulty with some activities of daily living, including tying his shoes.  

Range of motion testing showed limitation of motion, and all ranges of motion exhibited pain.  There was evidence of localized tenderness or pain on palpation of the joint, specifically greater trochanter pain.  There was evidence of pain with weight bearing, but no evidence of crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional loss of function or range of motion; however, pain, weakness, and fatigue did limit functional ability with repeated use over a period of time.  Post-test adduction was limited such that the Veteran was unable to cross his legs.  Additionally, pain, weakness, and fatigue significantly limited functional ability with flare-ups, resulting in increased pain and decreased range of motion.  The examiner further noted factors including less movement than normal, as well as interference with sitting and standing.  There was reduced muscle strength, but no evidence of muscle atrophy.  The Veteran did not have ankylosis of the right hip.   There was no evidence of malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner noted moderately severe residuals of weakness, pain, or limitation of motion.  The Veteran occasionally used a cane to assist with locomotion.  The examiner opined that the Veteran would have a decreased ability to perform daily activities or walk for prolonged periods, due to limited range of motion and pain.

In a December 15, 2015 private opinion letter, Dr. J. S. stated that he treated the Veteran for chronic right hip pain.  Dr. J. S. indicated that his overall musculoskeletal dysfunction was a direct outcome of the failed right hip replacement.  He further stated that the Veteran experienced "markedly severe" hip pain.

In December 2016, the Veteran was afforded a VA examination to assess the severity of his right hip replacement disability.  He reported experiencing pain and difficulty ambulating.  There was localized tenderness or pain to palpation of the joint.  The examiner noted less movement than normal, weakened movement, pain on movement, instability, disturbance of locomotion, as well as interference with sitting and standing.  Pain, weakness, fatigability, and incoordination significantly limited functional ability during flare-ups and repetitive use.  There was a reduction in muscle strength, but no muscle atrophy.  There was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  Significantly, it appears that the examiner noted markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis.  The Board notes that the examiner checked both moderately and markedly severe, but finds that interpreting the examiner's notation as markedly severe is most favorable to the Veteran.  The Veteran did not use any assistive devices as a normal mode of locomotion.   

In reviewing the medical evidence of record for the period, specifically the notations of weakness, a severe limp, stiffness, painful and decreased range of motion, fatigability, lack of endurance, and clicking, which caused difficulty walking, sitting, sleeping, and bending, the Board finds that the treatment records and examination provide evidence of the disability level of the right hip warranting a 70 percent rating from December 1, 2010.  Such symptomatology is indicative of markedly severe hip replacement residuals including severely inhibited functioning, as well as extreme difficulty ambulating.  Even after his second hip surgery, the Veteran's residuals of a right hip replacement included limitation of motion, pain, fatigability, and weakness, which caused difficulty walking and sitting for prolonged periods of time.  Furthermore, the pain described by the Veteran and its effects described by the examiners are demonstrative of markedly severe pain.  The December 2015 private opinion and the December 2016 examination report indicate that the Veteran had markedly severe residual weakness, pain, and limitation of motion.   The October 2015 examination report further noted a reduction in muscle strength.  

Thus, the Board finds that the lay and medical evidence of record support a finding that the disability level of the Veteran's right hip most closely approximates that contemplated by the award of a 70 percent rating for "markedly severe" residual weakness, pain or limitation of motion, from December 1, 2010 to the present day.  

That stated, there is no showing of the need for crutches as would be required for a higher, 90 percent rating, at any time since December 1, 2010. 38 C.F.R. § 4.71, Diagnostic Code 5054.  Although the Veteran at times was noted to use a cane intermittently, the December 2016 VA examiner noted that the Veteran did not use any assistive devices for locomotion.  Thus, the Board finds that the Veteran is entitled to a 70 percent rating, but no higher, for his right hip replacement disability under Diagnostic Code 5054, from December 1, 2010 to the present day.

The Board has considered whether the Veteran's service-connected right hip disability warrants a higher rating under an alternative diagnostic code; however, the record does not show any findings that would warrant a higher rating under an alternate diagnostic code relating to the hip.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5250, 5253, 5054 (2016).

The Board has also considered whether the Veteran's right hip scar warrants a compensable rating.  A review of the record reveals one surgical scar, which was not painful or greater than 39 square centimeters.  It was linear and superficial, with no inflammation, edema, keloid formation, disfigurement, or limitation of motion.  Thus, a separate rating for a scar on the right hip is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

The Veteran's representative has raised the issue of entitlement to TDIU, which is discussed in the Remand section of this decision below.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 70 percent disability rating, but no higher, for the service-connected right hip replacement disability from December 1, 2010 to the present day  is granted (excluding periods where total ratings are already assigned).


REMAND

The Board notes that the Veteran's representative raised the issue of entitlement to TDIU in a May 2017 statement.  It does not appear that the Veteran was provided with a VA Form 21-8940 (application for increased compensation based on unemployability).  This form requests information regarding the Veteran's occupational and educational history, which is necessary to determine entitlement to TDIU.  As such, a remand is required to provide the Veteran with this Form, or for him to submit equivalent information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a VA Form 21-8940 (application for increased compensation based on unemployability).  He should be provided with a reasonable period of time to submit this Form or its equivalent information. 

2. After completing any additional development deemed necessary, adjudicate the issue of entitlement to a TDIU in light of the pertinent evidence of record. If the benefit requested on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the pertinent evidence, and provides an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


